DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
In this Office Action, claims 1-25 and specification submitted with Preliminary Amendment dated 07/26/2019 are being examined on the merits.
Lack of Unity of Invention
This application contains the following inventions or groups of inventions that are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Group I: Claims 1-12 and 15-24 directed to a system/method for generating transcranial magnetic stimulation (TMS) treatment protocol for the subject comprising at least a frequency based on the personalized resonant brain frequency and an amplitude based on the minimum neuronal activation threshold based on receiving electroencephalogram (EEG) signals of the subject from sensors and provide the TMS treatment protocol for delivery to the subject by a treatment device. 
Group II: Claims 13-14 directed to a system configured to analyze the EEG data from the senors and determine a peak brain frequency corresponding to at least two of the plurality of sensor leads and determine a diagnosis for the subject.
The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The special technical feature of the Group I invention is directed to a system/method of generating and providing personalized transcranial magnetic stimulation (TMS) treatment protocol based on the personalized resonant brain frequency for the subject not required by Groups II. 
The special technical feature of the Group II invention is directed to a system to determine a peak brain frequency corresponding to at least two of the plurality of sensor leads and determine a diagnosis for the subject not required by Groups I.
The common technical feature shared by all of the above groups is transcranial magnetic stimulation; a sensor system to trace an EEG signal and computer system/network/server features for performing analysis; system/method to determine peak brain frequency value.
The common technical features do not represent an improvement over the prior art of Pascual-Leone; Alvaro et al. (Published on 19 August 2010, Pub. No.: US 2010/0210894 A1, hereinafter referred to as “Pascual-Leone”) that discloses transcranial magnetic stimulation in Abstract (treating subjects with Transcranial Magnetic Stimulation) and in para [0087-0088] (EEG feedback is used to customize and/or optimize the treatment based on the electrical information of the subjects brain. For example, stimulation parameters may be set depending on the real­time physiologic parameters of the state of the subject's brain, thus guiding the subject's treatment according to the subject's recorded EEG). 
Pascual-Leone further discloses sensor system to trace an EEG signal and computer system/network/server features for performing analysis in para [0097-0098] (FIG. 10 illustrates a portable helmet having EEG electrodes incorporated into the helmet - electrodes 895 are positioned within the helmet to contact the subject's head. EEG signals are transmitted over communications means to control electronics and/or over the network to a 
Pascual-Leone further discloses peak brain frequency value in para [0028] (performing TMS according to an escalating, operating protocol - applying a magnetic field in an escalating manner can minimize the subject's exposure to the magnetic field having the intensity, duration and/or frequency that is necessary to stop the seizure) and in para [0048-0053]. 
As the above technical features as taught by Pascual-Leone was known, this cannot be considered a special technical feature that would otherwise unify the groups.
A telephone call was made to Attorney of Record, Ditthavong, Khouane, at 703-519-9951 on April 8, 2021 to request an oral election to the above Lack of Unity of Invention issue.  During this telephone conversation with Attorney of Record an election was made to prosecute the invention of Group I, claims 1-12 and 15-24.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Currently, claims 1-12 and 15-24 are being examined on the merits as being drawn to elected invention designated as Group I while claims 13-14 are being withdrawn as being drawn to non-elected invention designated as Group II.
Information Disclosure Statement
In Information Disclosure Statement dated 07/26/2019 publication numbered 2 was lined through for listing incorrect publication date and Applicant name. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference character “514” has been used to designate both “communication unit” (see instant application specification at least para. [84]) and “comm unit” (see instant application specification at least para. [84]).  
reference character “518” has been used to designate both “communication unit” (see instant application specification at least para. [85]) and “comm unit” (see instant application specification at least para. [86]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
“…fluxuate…” in para.[45] needs to be corrected. A suggested correction is -- fluctuate--. 
“…Treat sensor can be moved around the calvarium…” in para.[55] needs to be corrected.
“…Next, in step 420 the digital EEG signals are analyzed to identify a peak frequency for each lead include in the EEG signal data…” in para.[66] needs to be corrected. A suggested correction is -- Next, in step 420 the digital EEG signals are analyzed to identify a peak frequency for each lead included in the EEG signal data--. 
“…For example, during TMS stimulation, the amplitude at which treatment is provide may be slowly reduced…” in para.[93] needs to be corrected. A suggested correction is -- For example, during TMS stimulation, the amplitude at which treatment is provided may be slowly reduced  --. 
“…an objective measurement to assess of the ability of the subject to return to regular activity…” in para.[97] needs to be corrected. A suggested correction is -- an objective measurement to assess [[of]] the ability of the subject to return to regular activity--. 
The first instance of acronym “PRTMS” which occurs in para. [103] needs to be expanded. 
Appropriate correction is required. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 4-5 “a treatment device configured generate a magnetic field that penetrates a cranium of the subject and to generate a magnetic field that penetrates a cranium of the subject and stimulates nerve cells in the subject's brain--. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 12-14  “a processor communicatively coupled with the non-transitory computer readable medium and configured to read and write data to and from the non-transitory computer readable medium and execute programmed modules stored therein” needs to be corrected to – a processor communicatively coupled with the non-transitory computer readable medium and configured to read and write data to and from the non-transitory computer readable medium and execute the programmed modules stored therein—in light of antecedent recited in claim 1 line 11. Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  lines 15-17  “a sensor module stored in the non-transitory computer readable medium and configured to be executed by the processor, the sensor module configured to receive analog EEG signals from the sensor device” needs to be corrected to – a sensor module stored in the non-transitory computer readable medium and configured to be executed by the processor, the sensor module configured to receive the analog EEG signals from the sensor device—in light of antecedent recited in claim 1 line 2. Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 15-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 in line 25 recites “a TMS treatment protocol” which renders the claim unclear. More specifically, it is unclear as to whether claim 1 line 25 “a TMS treatment protocol” is the same as, different than or in addition to “a transcranial magnetic stimulation (TMS) treatment protocol” recited in claim 1 line 7 and if different in what way the two differ i.e. are they based on different treatment parameters or are they patient tailored or some other factor.
Each of claim 1 in line 31, claim 11 in line 3 and claim 12 in line 1 recite “the TMS treatment protocol” which render the claim unclear. More specifically, it is unclear as to whether claims 1, 11 and 12 “the TMS treatment protocol” is referencing claim 1 line 7 “a transcranial magnetic stimulation (TMS) treatment protocol” and/or claim 1 line 25 “a TMS treatment protocol”.
Claim 15 in each of line 5 and line 8 recite the limitation "the sensor device".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-12, 16-24 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 112(b) because the additional recited limitations fail to cure the 35 U.S.C. 112(b) issue in their respective base claims. Consequently, dependent claims 2-12, 16-24 are also rejected under 35 U.S.C. 112(b) based in their direct/indirect dependency on their respective base claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn; David W (Pub. No.: US 20150112409 A1, hereinafter referred to as "Hagedorn").
As per independent Claim 15, Hagedorn discloses a method (Hagedorn in at least abstract, fig. 2, 3, 5, 8-14, [0003], [0007], [0010-0018], [0036-0040], [0042], [0044-0045], [0051-0065], [0070], [0072-0075], [0078-0089], [0098-0113],[0123-0135], [0138] discloses relevant subject-matter. More specifically Hagedorn fig. 5, 9, 10, [0012] for example discloses a method. See at least [0010], [0036], [0051] for example discloses a method) comprising:

analyzing the EEG data to determine a personalized resonant brain frequency of the subject based at least in part on the EEG data corresponding to one or more leads of the sensor device (Here, the term “a personalized resonant brain frequency of the subject” is being interpreted in light of instant application specification para.[06]. Hagedorn in at least fig. 5, fig. 9, fig. 10, [0051], [0066-0070], [0078], [0081], [0085], [0083], [0088-0089], [0093] [0124-0130] for example discloses analyzing the EEG data to determine a personalized resonant brain frequency (baseline brain frequency of the subject) of the subject based at least in part on the EEG data corresponding to one or more leads of the sensor device/sensor. See at least [0051] “the stimulation techniques … based on the inclusion of additional data sources and measurements… algorithmic processing of multiple data points generate good-fit determinations that trigger individual treatment protocols. Those protocols help define stimulation parameters, such as type of stimulation, location, amount, duration, etc. Moreover, data collection techniques described herein allow for data collection, further processing of the 
analyzing the EEG data to determine a minimum neuronal activation threshold of the subject based at least in part on the EEG data corresponding to one or more leads of the sensor device (Hagedorn in at least fig. 5, fig. 9, fig. 10, [0051], [0065-0070], [0078], [0081], [0085], [0083], [0088-0089], [0093] [0124-0130] for example discloses analyzing the EEG data to determine a minimum neuronal activation threshold/subthreshold polarization of the subject based at least in part on the EEG data corresponding to one or more leads of the sensor device/sensor. see at least [0067] “ the device permits a dose-response adjustment such that the user can adjust frequency and intensity according to measured electrophysiology changes taken at the stimulation location or all scalp locations (e.g., EEG amplitude, EEG coherence, ERP amplitude and latency) and accordingly adjust stimulation thresholds to a level of desired neuronal tissue modulation” [0070] “device delivers subthreshold polarization that potentially causes polarization at the soma … device permits a programming of stimulation type (tDCS, 
Hagedorn does not necessarily require the stimulation be restricted to TMS.
However, Hagedorn discloses as an alternate embodiment that includes TMS stimulation features (see fig. 10, “1012” [0012], [0056], [0061-0066]).
determining a transcranial magnetic stimulation (TMS) treatment protocol for the subject (Hagedorn in at least fig. 5, fig. 9-10, fig. 13-14, [0051], [0083-0088], [0109-0113], [0131-0135] for example discloses determining a transcranial magnetic stimulation (TMS) treatment protocol (fig. 10 “1012”) for the subject. [0111] “Step 1012 provides that good-fit determinations trigger specific treatment protocols, such as the exemplary list of protocols for neuromodulation and biofeedback in FIG. 10”; [0112] “Step 1014 includes one or more processing devices providing hardware and software required to deliver the neuromodulation and biofeedback from the various protocols. In another embodiment, or in addition to step 1014, step 1016 provides for cloud-based or network-based processing of interventions and complete physiology analysis report.”;[0131] “automated launch protocols, phase 908 of FIG. 9. Step 1402 provides that goodness-of-fit intervention protocols are listed for end user selection”),
wherein the TMS treatment protocol includes at least a frequency based on at least the personalized resonant brain frequency of the subject and an amplitude based on at least the minimum neuronal activation threshold of the subject (Hagedorn in at least fig. 5, fig. 9, fig. 10, [0051], [0065-0070], [0078], [0081], [0085], [0083], [0088-0089], [0093] [0124-0130] for example discloses  wherein the TMS treatment protocol includes at least a frequency based on 
providing the TMS treatment protocol for delivery to the subject by a treatment device(Hagedorn in at least fig. 5, fig. 8-10, fig. 13-14, [0083-0088], [0109-0113], [0131-0135] for example discloses providing the TMS treatment protocol (fig. 10 “1012”) for delivery to the subject by a treatment device. [0111] “Step 1012 provides that good-fit determinations trigger specific treatment protocols, such as the exemplary list of protocols for neuromodulation and biofeedback in FIG. 10”; [0112] “Step 1014 includes one or more processing devices providing hardware and software required to deliver the neuromodulation and biofeedback from the various protocols. In another embodiment, or in addition to step 1014, step 1016 provides for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stimulation type as taught by Hagedorn, to be TMS type, as also taught by Hagedorn as a matter of simple substitution of one known element for another to obtain predictable results of desired brain stimulation or neuromodulation.  A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because TMS was also one well-known means for providing transcranial magnetic brain stimulation or neuromodulation to a patient non-invasively (Hagedorn, [0012], [0056], [0061-0062]).

As per dependent Claim 16, Hagedorn as a whole further discloses method  further comprising receiving electrocardiogram (EKG) data corresponding to the subject (Hagedorn in at least fig. 5, fig. 10-11, [0072], [0082], [0109-0113], [0126], [0130] for example discloses receiving electrocardiogram (EKG) data corresponding to the subject (fig. 10, 1012,1018, 1016). See Hagedorn [0130]” Measurements and quantification of the physiology (e.g., EEG, ECG, ERPs, balance) are obtained using sensor array and other electronic measurement components (i.e., gyroscope, accelerometer) and processed with algorithms for signal cleaning, artifact removal, and interpretive analysis. See at least [0082] “system consists of a wireless amplifier equipped to record artifact free electrical signals from the brain and heart”).
As per dependent Claim 17, Hagedorn as a whole further discloses method further comprising determining a heart frequency of the subject based at least in part on the EKG data (Hagedorn in at least fig. 5, fig. 10-11, [0072], [0082], [0109-0113], [0126], [0130] for example discloses determining a heart frequency of the subject based at least in part on the EKG/ECG data. See at least Hagedorn [0072] “Biofeedback (a user viewing his/her own EKG, EEG, ERP, or other indicators of physiology function) may be utilized in conjunction with the tDCS, so as to give the user the ability to consciously control his or her brain or other physiological activity to help the healing process when attempting to normalize brain or physiological function (e.g., heart rate variability) activity.”; Hagedorn [0126] “determination of heart variability biofeedback, i.e. maximum variation of heart rate, SDNN frequency ratios, percentage cardiac coherence. This step may be performed by reading heart rate variability biofeedback information from the data acquisition”; Hagedorn [0130]” Measurements and quantification of the physiology (e.g., EEG, ECG, ERPs, balance) are obtained using sensor array and other electronic measurement components (i.e., gyroscope, accelerometer) and processed with algorithms for signal cleaning, artifact removal, and interpretive analysis”.).
As per dependent Claim 18, Hagedorn as a whole further discloses method further comprising determining the personalized resonant brain frequency of the subject based at least in part on a highest alpha brain wave frequency and the heart frequency (Hagedorn in at least fig. 5, fig. 10-11, [0051-0057], [0066-0070], [0072], [0082], [0109-0113], [0124-0130] for example discloses determining the personalized resonant brain frequency of the subject based at least in part on a highest alpha brain wave frequency and the heart frequency. See at least Hagedorn [0067] “Due to the know dielectric properties of skull and scalp tissue the device 
As per dependent Claim 19, Hagedorn as a whole further discloses method further comprising estimating a heart frequency based on the EEG data from at least one lead of the plurality of sensor leads (Hagedorn in at least [0014], [0072], [0082], [0126], [0130] for example discloses estimating/computing a heart frequency based on the EEG data from at least one lead of the plurality of sensor leads. See at least Hagedorn [0014] “analysis is augmented, based additionally on at least one additional measured/augmented physiological characteristic of a person. Such an additional measured/augmented physiological characteristic may be heart rate variability, a measure of balance, and measures of cognitive/peak performance, and pathology 
As per dependent Claim 20, Hagedorn as a whole further discloses method further comprising determining the personalized resonant brain frequency based at least in part on a 

As per dependent Claim 21, Hagedorn as a whole further discloses method further comprising determining the personalized resonant brain frequency based on a highest alpha brain wave frequency (Hagedorn in at least fig. 5, fig. 10-11, [0051-0057], [0066-0070], [0072], [0109-0113], [0124-0130] for example discloses determining the personalized resonant brain frequency based on a highest alpha brain wave frequency. See at least Hagedorn [0067] “Due to the know dielectric properties of skull and scalp tissue the device permits a dose-response adjustment such that the user can adjust frequency and intensity according to measured electrophysiology changes taken at the stimulation location or all scalp locations (e.g., EEG amplitude, EEG coherence, ERP amplitude and latency) and accordingly adjust stimulation thresholds to a level of desired neuronal tissue modulation”; Hagedorn [0070] “device delivers subthreshold polarization that potentially causes polarization at the soma … device permits a programming of stimulation type (tDCS, tACS, tRNS, lt-TMS) delivery interrupted by electrophysiology measures (e.g., EEG, ERPs) in order to ascertain the relative difference each stimulation type has on neuronal activation or suppression such that the most efficient and effective intervention can be then applied for the individual”).
As per dependent Claim 22, Hagedorn as a whole further discloses method further comprising receiving a neuro-battery result corresponding to the subject and determining the 
As per dependent Claim 23, Hagedorn as a whole further discloses method wherein the TMS treatment protocol further includes a magnetic field duration, a no magnetic field duration and a number of repeats (Hagedorn in at least fig. 5, fig. 10, fig. 13, [0051], [0062], [0065], [0067] for example discloses the TMS treatment protocol further includes a magnetic field duration, a no magnetic field duration and a number of repeats. See Hagedorn [0051] “the stimulation techniques … based on the inclusion … measurements…algorithmic processing of multiple data points generate good-fit determinations that trigger individual treatment protocols. Those protocols help define stimulation parameters, such as type of stimulation, location, amount, duration, etc.”; [0065] “lt-TMS electromagnetic stimulation permits longer stimulation durations without heating the neuronal tissue and with a larger range of frequency selections 0.1-100,000 Hz.” [0067] “the device permits a dose-response adjustment such that the user can 
As per dependent Claim 24, Hagedorn .
Claims 1-12  are rejected under 35 U.S.C. 103 as being unpatentable over Hagedorn in view of Texas Instruments (Pub: ECG and EEG Applications-Quick Reference Guide, Texas Instruments, 2012, hereinafter referred to as “Texas Instruments”).
As per independent Claim 1, Hagedorn discloses a system (Hagedorn in at least abstract, fig. 2, 3, 5, 9-14, [0003], [0007], [0010-0018], [0036-0040], [0042], [0044-0045], [0051-0065], [0070], [0072-0075], [0078-0089], [0098-0113],[0123-0135], [0138] discloses relevant subject-matter. More specifically Hagedorn in at least [0010], [0036-0037] for example discloses a system) comprising: 
a sensor device configured to generate analog electroencephalogram (EEG) signals corresponding to a subject (Hagedorn in at least [0037] discloses a sensor device/sensor configured to generate analog electroencephalogram (EEG) signals corresponding to a subject. See at least [0037] “Systems … comprise the use of an electroencephalogram (EEG) which functions by recording electrical activity from the scalp”); 
a treatment device configured generate a magnetic field that penetrates a cranium of the subject and stimulates nerve cells in the subject's brain (Hagedorn in at least fig. 1, 8, [0011], [0051-0052], [0055-0056], [0100-0101] for example discloses a treatment device/lt-TMS configured generate a magnetic field that penetrates a cranium of the subject and stimulates nerve cells in the subject's brain. See at least [0052] “non-invasive measurements are made of electrical current in the brain of a test subject. This is accomplished by way of electrodes placed on a test subject, such as in a helmet …In this manner, EEG … signals may be recorded, measured, and analyzed”; [0055] “Based on the electrical measurements, that is, EEG … measurements, an abnormality in a region of the brain is determined”; [0056] “based on the located functional abnormality, non-invasive brain stimulation (such as tCS) is administered at 
a server device configured to receive the analog electroencephalogram signals corresponding to the subject and configured to generate a transcranial magnetic stimulation (TMS) treatment protocol for delivery to the treatment device (Hagedorn in at least fig. 3, 5, 10, [0057-0059], [0078-0083], [0093-0094], [0109-0112] for example discloses a server device/server configured to receive the analog electroencephalogram signals (as in fig. 5 step between 500 and 502) corresponding to the subject and configured to generate a transcranial magnetic stimulation (TMS) treatment protocol ( as in fig. 5 steps between 502 and 506) for delivery to the treatment device (as in fig. 5 step “508”). See at least [0058] “The network 304 operates to facilitate the communication of data between the local processing client 302 and the server-side network processing clients 306”; [0093] “Step 500 includes the assessment … protocols, such as EEG, ECG, … etc. Step 502 is the automated data analysis on a CPU or networked server”[0094] “selection of brain stimulation protocol … brain stimulation”;[0109]” Step 1008 include receipt of measurement data, such as but not limited to EEG, ERP, ECG/BVP”; [0111]” Step 1012 provides that good-fit determinations trigger specific treatment protocols, such as the exemplary list of protocols for neuromodulation and biofeedback in FIG. 10”; [0112] “one or more processing devices providing hardware and software required to deliver the neuromodulation and biofeedback from the various protocols. In another embodiment, or in addition to step 1014, step 1016 provides for cloud-based or network-based 
 a non-transitory computer readable medium configured to store data and executable programmed modules (Hagedorn in at least fig. 3, fig. 10, [0058-0059], [0080-0083] for example discloses a non-transitory computer readable medium/storage configured to store data and executable programmed modules/software algorithms. See [0080] “The server further provides for the storage of the data and retention of data information.”; [0083] “The software provides for automated data collection using script software and self-guided instructions. The software sends the resulting data for algorithm processing either on the CPU or on a dedicated secure server through an internet connection. This data is processed on the CPU and processed either on the installed database and processing software or transmitted to the cloud-based server where processing takes place.”); 
a processor communicatively coupled with the non-transitory computer readable medium and configured to read and write data to and from the non-transitory computer readable medium and execute programmed modules stored therein (Hagedorn in at least fig. 3, fig. 10, [0058-0059], [0080-0083] for example discloses  a processor communicatively coupled with the non-transitory computer readable medium/storage and configured to read and write data to and from the non-transitory computer readable medium and execute programmed modules stored therein. See [0058] “network 304 operates to facilitate the communication of data between the local processing client 302 and the server-side network processing clients 306”; [0059] “The server-side network processing clients 306 may be any suitable number of network-processing devices”; [0080] “The server further provides for the storage of the data and retention of data information.”; [0083] “The software provides for automated data collection using script 
a sensor module stored in the non-transitory computer readable medium and configured to be executed by the processor (Hagedorn in at least fig. 5, fig. 10, fig. 13, [0083], [0124-0130] for example discloses a sensor module/software algorithm stored in the non-transitory computer readable medium and configured to be executed by the processor. See at least [0083] “The software provides for automated data collection …The software sends the resulting data for algorithm processing either on the CPU or on a dedicated secure server through an internet connection. This data is processed on the CPU and processed either on the installed database and processing software or transmitted to the cloud-based server where processing takes place.”; [0130] “Measurements and quantification of the physiology (e.g., EEG, ECG, ERPs, balance) are obtained using sensor array …and processed with algorithms for signal cleaning, artifact removal, and interpretive analysis … source localization x, y, z mathematics (i.e., sLORETA) and each voxel or mega-voxel (larger cluster of voxels) are calculated”), 
the sensor module configured to receive analog EEG signals from the sensor device (Hagedorn in at least fig. 5, fig. 10, fig. 13, [0078-0079], [0081-0083], [0124-0130] for example discloses a sensor module/software algorithm configured to receive analog EEG signals from the sensor device/sensor. See at least [0082] “system consists of a wireless amplifier equipped to record artifact free electrical signals from the brain and heart”; [0083] “The software provides for automated data collection …The software sends the resulting data for algorithm processing either on the CPU or on a dedicated secure server through an internet connection. This data is 
an analysis module stored in the non-transitory computer readable medium and configured to be executed by the processor (Hagedorn in at least fig. 5, fig. 9, fig. 10, [0078], [0081], [0083], [0093] for example discloses an analysis module stored in the non-transitory computer readable medium/storage and configured to be executed by the processor. See at least [0078] “The data is collected and thus provided to one or more remote data processing systems. These remote data processing systems may be connected via a networked connection”; [0083] “The software provides for automated data collection …The software sends the resulting data for algorithm processing either on the CPU or on a dedicated secure server through an internet connection. This data is processed on the CPU and processed either on the installed database and processing software or transmitted to the cloud-based server where processing takes place.”;[0093] “automated data analysis on a CPU or networked server.”), 
the analysis module configured to process the EEG signals and determine a personalized resonant brain frequency of the subject based at least in part on one of the analog or digital EEG signals corresponding to one or more leads of the sensor device (Here, the term “a personalized resonant brain frequency of the subject” is being interpreted in light of instant application specification para.[06]. Hagedorn in at least fig. 5, fig. 9, fig. 10, [0051], [0066-0070], [0078], [0081], [0085], [0083], [0088-0089], [0093] [0124-0130] for example discloses the analysis module/algorithm configured to process EEG signals and determine a personalized resonant 
the analysis module further configured to analyze the digital EEG signals to identify a minimum neuronal activation threshold for the subject, the analysis module further configured to determine a TMS treatment protocol for the subject comprising at least a frequency based on the personalized resonant brain frequency of the subject and an amplitude based on the minimum neuronal activation threshold for the subject ( Hagedorn in at least fig. 5, fig. 9, fig. 
a treatment module stored in the non-transitory computer readable medium and configured to be executed by the processor, the treatment module configured to provide the TMS treatment protocol to the treatment device (Hagedorn in at least fig. 5, fig. 9-10, fig. 13-14, [0083-0088], [0109-0113], [0131-0135] for example discloses a treatment module/software algorithm stored in the non-transitory computer readable medium/storage and configured to be executed by the processor, the treatment module configured to provide the TMS treatment protocol (fig. 10 “1012”) to the treatment device. [0087] “user receives report and intervention 
Hagedorn implicitly discloses analysis module is configured to process the analog EEG signals into digital EEG signals (Hagedorn disclosure in at least [0082], [0092], [0123], [0130] implies analysis module is configured to process the analog EEG signals sensed via skin surface placed electrode sensors into digital EEG signal that are analyzed by processed based devices. See at least [0082] “system consists of a wireless amplifier equipped to record artifact free electrical signals from the brain and heart … Sensors make contact with this skin”; [0092] “sensors permit real time stimulation with electrical current and simultaneous recording of EEG using signal filters that remove the electrical stimulation and permit only the EEG and event related potentials to be recorded and processed. This feature permits the user to combine targeted brain stimulation with brain computer interface training using real time artifact correction. Simultaneous neurofeedback with stimulation allows for data analysis showing the focal changes or modulation in the brain from the individual or combined intervention modalities.”;[0123] “Scalp electrical potentials are recorded from the surface placed electrode sensors and solutions (eLORETA, sLORETA) to the inverse problem are used to source intracranial signals … compute cortical current density with optimized localization capacity and 
However, Hagedorn implicitly discloses but does not explicitly disclose processing the analog EEG signals into digital EEG signals.
However, in an analogous biophysical monitoring field of endeavor, however, Texas Instruments explicitly discloses this well-known feature of a system wherein analysis module is configured to process the analog EEG signals into digital EEG signals (Texas Instruments in at least page 3-4 discloses analysis module/controller configured to process the analog EEG signals into digital EEG signals via analog-to-digital-converter (ADC). See [0058] “analog-to-digital converter (ADC) with a built-in programmable gain amplifier (PGA), internal reference, and an onboard oscillator. … incorporates all of the features that are commonly required in medical electrocardiogram (ECG) and electroencephalogram (EEG) applications.”) 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the electrophysiological sensor based transcranial stimulation device as taught by Hagedorn,  the well-known analog-to-digital-converter feature, as evidenced in Texas Instruments. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the advantage of providing the essential bio-signal data conditioning that complements downstream digital processing, which in turn refines the measurement and communication with other systems and data hubs (Texas Instruments, page 2).

As per dependent Claim 2, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the sensor device is further configured to generate analog electrocardiogram (EKG) signals corresponding to the subject and the server device is further configured to receive the analog EKG signals (Hagedorn in at least fig. 5, fig. 10-11, [0072], [0082], [0109-0113], [0126], [0130] for example discloses the sensor device/sensor is further configured to generate analog electrocardiogram (EKG) signals corresponding to the subject (fig. 10 “10008”) and the server device is further configured to receive the analog EKG signals (fig. 10, 1012,1018, 1016). See Hagedorn [0130]” Measurements and quantification of the physiology (e.g., EEG, ECG, ERPs, balance) are obtained using sensor array and other electronic measurement components (i.e., gyroscope, accelerometer) and processed with algorithms for signal cleaning, artifact removal, and interpretive analysis. See at least [0082] “system consists of a wireless amplifier equipped to record artifact free electrical signals from the brain and heart”).
As per dependent Claim 3, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to process the analog EKG signals into digital EKG signals and determine a heart frequency of the subject based at least in part on one of the analog or digital EKG signals (Hagedorn in at least fig. 5, fig. 10-11, [0072], [0082], [0109-0113], [0126], [0130] for example discloses wherein the analysis module is further configured to process the digital EKG/ECG signals and determine a heart frequency of the subject based at least in part on one of the analog or digital EKG/ECG signals. See at least Hagedorn [0072] “Biofeedback (a user viewing his/her own EKG, EEG, 

As per dependent Claim 4, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to determine the personalized resonant brain frequency of the subject based at least in part on a highest alpha brain wave frequency and the heart frequency (Hagedorn in at least fig. 5, fig. 10-11, [0051-0057], [0066-0070], [0072], [0082], [0109-0113], [0124-0130] for example discloses the analysis module is further configured to determine the personalized resonant brain frequency of the subject based at least in part on a highest alpha brain wave frequency and the heart frequency. See at least Hagedorn [0067] “Due to the know dielectric properties of skull and scalp tissue the device permits a dose-response adjustment such that the user can adjust 

As per dependent Claim 5, the combination of Hagedorn and Texas Instruments as a whole further discloses system, wherein the sensor device is further configured to sense electrical signals from a heart of the subject and the analysis module is further configured to analyze the electrical signals from the heart and determine a heart frequency of the subject (Hagedorn fig. 5, fig. 10-11, fig. 13, [0082], [0124-0130]  for example discloses the sensor device/sensor is further configured to sense electrical signals from a heart of the subject and the 

As per dependent Claim 6, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to determine the personalized resonant brain frequency of the subject based at least in part on digital EEG signals corresponding to one or more leads of the sensor device and the heart frequency of the subject (Hagedorn in at least fig. 5, fig. 10-11, [0051-0057], [0066-0070], [0072], [0082], [0109-0113], [0124-0130] for example discloses the analysis module/software algorithm is further configured to determine the personalized resonant brain frequency of the subject based at least in part on digital EEG signals corresponding to one or more leads of the sensor device/sensor and the heart frequency/heart rate variability of the subject. See at least Hagedorn [0067] “the device permits a dose-response adjustment such that the user can adjust frequency and intensity according to measured electrophysiology changes taken at the stimulation location or all scalp locations (e.g., EEG amplitude, EEG coherence, ERP amplitude and latency) and 
As per dependent Claim 7, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to estimate a heart frequency based on the analog or digital EEG signals from at least one lead of the sensor device (Hagedorn in at least [0014], [0072], [0082], [0126], [0130]  for example discloses wherein the analysis module is further configured to estimate/compute a heart frequency based on the analog or digital EEG signals from at least one lead of the sensor device/sensor. See at least Hagedorn [0014] “analysis is augmented, … based additionally on at least one additional measured/augmented physiological characteristic of a person. Such an additional 
As per dependent Claim 8, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to determine the personalized resonant brain frequency based at least in part on a highest alpha brain wave frequency and the estimated heart frequency (Hagedorn in at least fig. 5, fig. 10-11, [0051-0057], [0066-0070], [0072], [0082], [0109-0113], [0124-0130] for example discloses the analysis module is further configured to determine the personalized resonant brain frequency of the subject based at least in part on a highest alpha brain wave frequency and estimated/computed heart frequency. See at least Hagedorn [0067] “Due to the know dielectric properties of skull and scalp tissue the device permits a dose-response adjustment such that the user can adjust frequency and intensity according to measured electrophysiology changes taken at the stimulation location or all scalp locations (e.g., EEG amplitude, EEG coherence, ERP amplitude and latency) and accordingly adjust stimulation thresholds to a level of desired neuronal tissue modulation”; Hagedorn [0070] “device delivers subthreshold polarization that potentially causes polarization at the soma … device permits a programming of stimulation type (tDCS, tACS, tRNS, lt-TMS) delivery interrupted by electrophysiology measures (e.g., EEG, ERPs) in order to ascertain the relative difference each stimulation type has on neuronal activation or suppression such that the most efficient and effective intervention can be then applied for the individual”; Hagedorn [0082] “system consists of a wireless amplifier equipped to record artifact free electrical signals from the brain and heart”;Hagedorn [0130] ”Measurements and quantification of the physiology (e.g., EEG, ECG, ERPs, balance) are obtained using sensor array and other electronic measurement components (i.e., gyroscope, accelerometer) and processed with algorithms for signal cleaning, artifact removal, and interpretive analysis …Voxels, or clusters or neurons, are targeted using source localization x, 
As per dependent Claim 9, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to determine the personalized resonant brain frequency based on the analog or digital EEG signals from at least one lead of the sensor device (Hagedorn in at least fig. 5, fig. 10-11, [0051-0057], [0066-0070], [0072], [0109-0113], [0124-0130] for example discloses the analysis module/software algorithm is further configured to determine the personalized resonant brain frequency based on the analog or digital EEG signals from at least one lead of the sensor device/sensor. See at least Hagedorn [0067] “the device permits a dose-response adjustment such that the user can adjust frequency and intensity according to measured electrophysiology changes taken at the stimulation location or all scalp locations (e.g., EEG amplitude, EEG coherence, ERP amplitude and latency) and accordingly adjust stimulation thresholds to a level of desired neuronal tissue modulation”; Hagedorn [0070] “device permits a programming of stimulation type (tDCS, tACS, tRNS, lt-TMS) delivery interrupted by electrophysiology measures (e.g., EEG, ERPs) in order to ascertain the relative difference each stimulation type has on neuronal activation or suppression such that the most efficient and effective intervention can be then applied for the 
As per dependent Claim 10, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to determine the personalized resonant brain frequency based on a highest alpha brain wave frequency (Hagedorn in at least fig. 5, fig. 10-11, [0051-0057], [0066-0070], [0072], [0109-0113], [0124-0130] for example discloses wherein the analysis module is further configured to determine the personalized resonant brain frequency based on a highest alpha brain wave frequency.  See at least Hagedorn [0067] “Due to the know dielectric properties of skull and scalp tissue the device permits a dose-response adjustment such that the user can adjust frequency and intensity according to measured electrophysiology changes taken at the stimulation location or all scalp locations (e.g., EEG amplitude, EEG coherence, ERP amplitude and latency) and accordingly adjust stimulation thresholds to a level of desired neuronal tissue modulation”; Hagedorn [0070] “device delivers subthreshold polarization that potentially causes polarization at the soma … device permits a programming of stimulation type (tDCS, tACS, tRNS, lt-TMS) delivery interrupted by electrophysiology measures (e.g., EEG, ERPs) in order to ascertain the relative difference each stimulation type has on neuronal activation or suppression such that the most efficient and effective intervention can be then applied for the individual”).
As per dependent Claim 11, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the analysis module is further configured to obtain from the non-transitory computer readable medium a neuro-battery result corresponding to the subject and determine the TMS treatment protocol based at least in part on an analysis of said 
As per dependent Claim 12, the combination of Hagedorn and Texas Instruments as a whole further discloses system wherein the TMS treatment protocol further comprises a magnetic field duration, a no magnetic field duration and a number of repeats (Hagedorn in at least fig. 5, fig. 10, fig. 13, [0051], [0062], [0065], [0067] for example discloses wherein the TMS treatment protocol further comprises a magnetic field duration, a no magnetic field duration and a number of repeats. See Hagedorn [0051] “the stimulation techniques … based on the inclusion … measurements…algorithmic processing of multiple data points generate good-fit determinations that trigger individual treatment protocols. Those protocols help define stimulation parameters, such as type of stimulation, location, amount, duration, etc.”; [0065] “lt-TMS electromagnetic stimulation permits longer stimulation durations without heating the neuronal tissue and with a larger range of frequency selections 0.1-100,000 Hz.” [0067] “the .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4583190 A for disclosing analog to digital conversion of output from EEG electrodes.
US 20070161919 A1 for disclosing a neurological control system for modulating activity of any component or structure comprising the entirety or portion of the nervous system that  generates and delivers neural modulation signals to a nervous system component through one or more neuromodulators to control neurological state and prevent neurological signs and symptoms. 
US 20070142874 A1 for disclosing treatment systems and methods used to guide stimulation treatments that provide, in both responsive and non-responsive manners, roving stimulation signals used by implanted or external stimulation devices such as magnetic stimulators.
US 20050182288 A1 for disclosing systems and methods for an electric nerve stimulation (ENS) technique administered to the patient in conjunction with a magnetic nerve stimulation (MNS) technique. The magnetic nerve stimulation (MNS) technique includes applying a magnetic field to a pre-selected synaptic region of a brain of the patient based on the diagnosis. A physiological response of the brain, such as electroencephalogram (EEG) activity, is 
US 20050115561 A1 for disclosing implantable and respiratory therapy devices that operate cooperatively via the communication channel to provide one or more of patient monitoring, diagnosis, and therapy. The processing system is communicatively coupled to at least one of the implantable and respiratory therapy devices via the communication channel to provide one or more of patient monitoring, diagnosis, and therapy.
US 20120221075 A1 for disclosing a system, method or device capable of modulating the physical, and brain related aspects of humans through the combination of diagnostic and corrective or therapeutic or stimulation modalities that are capable of identifying and evaluating any imbalances or pathological conditions or abnormal conditions pertaining to the environment, brain condition, or physical conditions of human beings and applying corrective or stimulation modalities or influences that are capable of improving or optimizing or healing or otherwise balancing these physical, human, brain related or bodily aspects or measures or conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151 and fax phone number is (571) 270-6151.  The examiner can normally be reached on M-F 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            April 8, 2021